







SECOND AMENDMENT TO TERM LOAN AGREEMENT


This SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
December 18, 2017 by and among HEALTHCARE REALTY TRUST INCORPORATED, a
corporation formed under the laws of the State of Maryland (the “Borrower”),
each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of February
27, 2014 (as amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, as of the date hereof, the outstanding principal amount of the Loans
under the Credit Agreement equals $150,000,000;


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is hereby amended by adding the following definitions to
Section 1.01 thereof in the appropriate alphabetical location:


“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).


(b)The Credit Agreement is further amended by restating the following
definitions contained in Section 1.01 thereof in their entirety as follows:
    
“Eurodollar Rate” means, subject to implementation of a Replacement Rate in
accordance with Section 3.03(b), with respect to any Eurodollar Rate Loan for
any Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting services approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
Eurodollar Reserve Percentage. If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause
(ii) shall result in a change in the Eurodollar Rate on the date on which such
change in such maximum rate becomes effective. Each calculation by the
Administrative Agent of the Eurodollar Rate shall be conclusive and binding for
all purposes, absent manifest error. Notwithstanding the foregoing, (x) in





--------------------------------------------------------------------------------





no event shall the Eurodollar Rate (including, without limitation, any
Replacement Rate with respect thereto) be less than zero and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.03(b), in the event that a Replacement Rate with
respect to the Eurodollar Rate is implemented then all references herein to the
Eurodollar Rate shall be deemed references to such Replacement Rate.


“Termination Date” means December 16, 2022.


(c)The Credit Agreement is further amended by deleting the table set forth in
the definition of “Applicable Percentage” and replacing it with the following:


Pricing Level
Debt Ratings
(or their equivalents)
Loans that are Eurodollar Rate Loans
Loans that are Base Rate Loans
1
A-/A3 or better
0.90%
0.00%
2
BBB+/Baa1
0.95%
0.00%
3
BBB/Baa2
1.10%
0.10%
4
BBB-/Baa3
1.35%
0.35%
5
BB+/Ba1 and below
1.75%
0.75%
 
 
 
 







(d)The Credit Agreement is further amended by adding a new Section 1.07 as
follows:


1.07    Rates.


The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate”.


(e)The Credit Agreement is further amended by restating Section 3.03 thereof in
its entirety as follows:


3.03    Inability to Determine Rates; Alternative Rate of Interest.
(a)    Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with Section 3.03(b) below, if the Administrative
Agent reasonably determines, or the Administrative Agent is advised by the
Required Lenders, that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof or otherwise
that (i) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Required Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans and Base Rate Loans as to which the interest rate is
determined by reference to the Eurodollar Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice, such revocation not to be unreasonably withheld or delayed. Upon receipt
of such notice, the Borrower may revoke any pending request for the Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for the





--------------------------------------------------------------------------------





Borrowing of Loans that are Base Rate Loans (with the Base Rate determined other
than by reference to the Eurodollar Rate) in the amount specified therein.


(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 3.03(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 3.03(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Credit Documents unless and
until (A) an event described in Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Credit Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.03(b). Notwithstanding anything to the contrary in
this Agreement or the other Credit Documents (including, without limitation,
Section 9.01), such amendment shall become effective without any further action
or consent of any party other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects). To the extent the Replacement Rate is approved by
the Administrative Agent in connection with this clause (b), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).


(f)The Credit Agreement is further amended by restating Section 9.01 thereof in
its entirety as follows:


9.01    Amendments, Etc.


No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower and the other Credit Parties, as the case may
be, and except as expressly provided herein below, the Required Lenders (or the
Administrative Agent for and on behalf of the Required Lenders at their
direction) and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:


(a)    no such amendment, waiver or consent shall be effective without the
written consent of each Lender directly affected thereby (whose consent shall be
sufficient therefore without the consent of the Required Lenders) where the
effect would be to:







--------------------------------------------------------------------------------





(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.01 or otherwise), it being
understood that the amendment or waiver of an Event of Default shall not be
considered an increase in Commitments,


(ii)    waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,


(iii)    reduce the principal of, or, subject to the second clause (vi) of this
section set forth below, the rate of interest specified herein on, any Loan, or
any fees or other amounts payable hereunder or under any other Credit Document;
provided, however, that only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder,


(iv)    change any provision of this Credit Agreement regarding pro rata sharing
or pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, or (C) the manner of reduction of commitments and
committed amounts,


(v)    change any provision of this Section 9.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,
    
(vi)    release all or substantially all of the Guarantors, if any, from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder);


(b)    [Intentionally Omitted];


(c)    [Intentionally Omitted];


(d)    unless also agreed to by the Administrative Agent, no such amendment,
waiver or consent shall be effective without the written consent of the
Administrative Agent where the effect would be to affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Credit
Document;


(e)    [Intentionally Omitted];


(f)    while any Incremental Term Loans remain outstanding, any term of this
Agreement or any other Credit Document relating to the rights or obligations of
the Lenders holding such Incremental Term Loans not adverse to the rights of any
Lender holding a Loan that is not an Incremental Term Loan, including any
provision that becomes a part of this Agreement solely as a result of an
amendment to this Agreement entered into in compliance with Section 2.16, may be
amended, and the performance or observance thereof by any Credit Party or any of
its Subsidiaries may be waived with the written consent of only such Lenders
(and in the case of any such amendment to any Credit Document, the written
consent of each Credit Party a party thereto), without the need to obtain the
consent of any of the other Lenders;


and provided further, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that other than as provided
in Section 9.15:


(A)    the principal amount of the Loan of such Defaulting Lender may not be
decreased, and





--------------------------------------------------------------------------------







(B)    the rate of interest for such Defaulting Lender may not be decreased
(except as expressly provided in clause (a)(iii) above) and the pro rata sharing
and funding provisions referenced in clause (a)(iv) above may not be changed, in
either case in a way that would affect the Defaulting Lender more adversely than
the other affected Lenders,


without, in any such case, the consent of such Defaulting Lender,


(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (vi) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Credit Documents or to enter into additional
Credit Documents as the Administrative Agent reasonably deems appropriate in
order to implement any Replacement Rate or otherwise effectuate the terms of
Section 3.03(b) in accordance with the terms of Section 3.03(b).


(g)The Credit Agreement is further amended by deleting Schedule 2.01 attached
thereto in its entirety and substituting in lieu thereof Schedule 2.01 attached
hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    (i) a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of Lenders and (ii) replacement Notes duly
executed by the Borrower in favor of each Lender that requests such replacement
Note;


(b)    a certificate of the Borrower, signed on behalf of the Borrower by the
Borrower’s chief executive officer or chief financial officer, certifying that,
(i) since December 31, 2016, there has not been a material adverse change in the
condition (financial or otherwise), operations, business, assets, liabilities or
prospects of the Consolidated Group taken as a whole or in the facts and
information regarding such entities as represented to date, nor has there been a
downgrade of the Borrower’s credit rating of two or more notches, and (ii) there
is no action, suit, investigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that purports (x) to
materially and adversely affect the Borrower or its subsidiaries, or (y) to
affect any transaction contemplated by the Credit Agreement or the ability of
the Borrower and its subsidiaries or any other obligor under the guarantees to
perform their respective obligations under the Credit Agreement;


(c)    (i) the Borrower’s financial statements for the period ending September
30, 2017 included in the Borrower’s Form 10-Q filed with the SEC and (ii) a
Compliance Certificate calculated on a pro forma basis for the Borrower’s fiscal
quarter ending September 30, 2017;


(d)    a legal opinion of the general counsel of the Borrower, in form and
substance satisfactory to the Administrative Agent and the Lenders;


(e)    a certificate of the Secretary or an Assistant Secretary of the Borrower
(i) as to the incumbency and signature of the officers of the Borrower executing
the Amendment, any certificate or other documents to be delivered by it pursuant
hereto, together with evidence of the incumbency of such Secretary or Assistant
Secretary and (ii) certifying copies of (A) the by-laws of the Borrower and (B)
all corporate or other necessary action taken by the Borrower to authorize the
execution, delivery and performance of the Amendment;


(f)    the certificate or articles of incorporation of the Borrower certified as
of a recent date by the Secretary of State of the state of formation of the
Borrower and good standing certificates for the Borrower dated not more than





--------------------------------------------------------------------------------





twenty (20) Business Days prior to the date hereof, issued by the Secretary of
State or other appropriate official of the Borrower’s jurisdiction of
incorporation;


(g)    evidence that all fees and expenses due and payable to the Administrative
Agent, any of the Lenders and any of their respective Affiliates have been paid;
and


(h)such other documents, agreements and instruments as the Administrative Agent
may reasonably request.


Section 3. Post-Closing Covenant. Not later than ten (10) Business Days after
the date hereof (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower shall deliver to the Administrative Agent good
standing certificates for the Borrower dated not more than twenty (20) Business
Days prior to the date hereof, issued by the Secretary of State or other
appropriate official of each jurisdiction where the conduct of the Borrower’s
business activities or the ownership of its properties necessitates
qualification.


Section 4. Reallocations. Upon the effectiveness of this Amendment, the
aggregate outstanding principal amount of all Loans under the Credit Agreement
immediately prior to the effectiveness of this Amendment (the “Existing Loans”)
shall be reallocated among the Lenders in accordance with the outstanding
principal amount of each such Lender’s Loan set forth on Schedule 2.01 attached
hereto. In order to effect such reallocations, the New Lender (as defined below)
and each other Lender whose Loan after giving effect to this Amendment exceeds
its Existing Loan (each, an “Assignee Lender”) shall be deemed to have purchased
at par a portion of all right, title and interest in, and all obligations in
respect of, the Existing Loan of the Exiting Lender (as defined below) and each
Lender whose Loan after giving effect to this Amendment will be less than its
Existing Loan (each, an “Assignor Lender”) so that the outstanding principal
amount of the Loan of each Lender will be as set forth on Schedule 2.01 attached
hereto. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, Assignment and Assumptions without the
payment of any related assignment fee, and, except for replacement Notes to be
provided to any Assignee Lender requesting such replacement Note and, if
applicable, any Assignor Lender requesting such replacement Note, in the
principal amounts of their respective Loan upon the effectiveness of this
Amendment, no other documents or instruments shall be, or shall be required to
be, executed in connection with such assignments (all of which are hereby
waived). The Assignee Lenders shall make the proceeds of such purchases
available to the Administrative Agent which shall then make such amounts of the
proceeds of such purchases available to the Assignor Lenders as is necessary to
purchase in full at par the Existing Loans owing to the Assignor Lender. The
Assignor Lenders, the Assignee Lenders and the other Lenders shall make such
cash settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of the Loans
shall be held by the Lenders (including the New Lender) pro rata in accordance
with their respective Credit Percentages as set forth on Schedule 2.01 attached
hereto.


Section 5. Representations and Warranties and Acknowledgements of New Lender.
Upon the effectiveness of this Amendment, The Bank of Nova Scotia (the “New
Lender”) acknowledges and agrees that it shall be a Lender under the Credit
Agreement holding a Loan in the amount set forth on Schedule 2.01 hereto.
Accordingly, the New Lender shall have all of the rights and obligations of a
Lender under the Credit Agreement and the other Credit Documents with respect
the New Lender’s Loan. The New Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) subject to the approval
of the Administrative Agent as evidenced by its signature to this Amendment, it
meets all the requirements to be an Eligible Assignee, (iii) it is sophisticated
with respect to decisions to acquire assets of the type represented by the New
Lender’s Loan, and either it, or the person exercising discretion in making its
decision with respect to such New Lender’s Loan is experienced in such matters,
(iv) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) and (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Amendment and to provide the New
Lender’s Loan and (v) it has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Amendment and to provide the New Lender’s Loan; and (b) agrees that
(i) it will, independently and without reliance on the





--------------------------------------------------------------------------------





Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Documents are required to be performed by it as a Lender.


Section 6. Exiting Lender. Upon the effectiveness of this Amendment and
reallocations and assignments set forth in Section 4, all outstanding amounts
due under the Credit Agreement and the other Credit Documents to Regions Bank
(the “Exiting Lender”) shall be paid in full, and the Exiting Lender shall cease
to be a Lender under the Credit Agreement; provided, that the obligations of the
Credit Parties under the Credit Documents that are intended to survive any
Lender ceasing to be a Lender or a party to any Credit Document shall survive in
accordance with their respective terms for the benefit of the Exiting Lender.


Section 7. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:


(a)    Corporate and Governmental Authorization; No Contravention. The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of its obligations hereunder and under the Credit Agreement as amended
by this Amendment are within the corporate power of the Borrower, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official or other Person
(except for any such action or filing that has been taken and is in full force
and effect) and do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organization Documents of the Borrower
or of any material agreement, judgment, injunction, order, decree or other
material instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower other than Liens created
pursuant to the Credit Documents.


(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 8. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower to the
Administrative Agent and the Lenders in the Credit Agreement as amended by this
Amendment and the other Credit Documents on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Amendment in full.


Section 9. Certain References. Each reference to the Credit Agreement in any of
the Credit Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment. This Amendment is a Credit Document.


Section 10. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 11. Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 12. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT TAKING INTO
ACCOUNT CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE
LAW OF ANOTHER JURISDICTION).







--------------------------------------------------------------------------------





Section 13. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Credit Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other
Credit Document.


Section 14. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 15. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]


        
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.




HEALTHCARE REALTY TRUST INCORPORATED




By: /s/ B. Douglas Whitman II    
Name: B. Douglas Whitman II
Title: Executive Vice President - Corporate Finance








































[Signatures Continued on Next Page]















--------------------------------------------------------------------------------







[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]




Wells Fargo Bank, National Association, as Administrative Agent and as a Lender




By: ____/s/ Winita Lau_____________
Name: Winita Lau
Title: Senior Vice President






































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------







[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


PNC BANK, National association, as a Lender




By: /s/ Eric W. Staton    
Name: Eric W. Staton    
Title: Vice President    














































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Lori Jensen    
Name: Lori Jensen    
Title: Senior Vice President    














































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


FIFTH THIRD BANK, as a Lender




By: /s/ Vera B. McEvoy    
Name: Vera B. McEvoy    
Title: Director II    














































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


BRANCH BANKING AND TRUST COMPANY, as a Lender




By: /s/ Brad Bowen
Name: Brad Bowen    
Title: Senior Vice President    














































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


BANK OF MONTREAL, as a Lender




By: /s/ Kevin Fennell    
Name: Kevin Fennell    
Title: Director    














































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Cathy Wind    
Name: Cathy Wind    
Title: Senior Vice President    














































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


PINNACLE BANK, as a Lender




By: /s/ Todd Carter    
Name: Todd Carter    
Title: Senior Vice President    





--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


THE BANK OF NOVA SCOTIA, as the New Lender




By: /s/ Michelle C. Phillips    
Name: Michelle C. Phillips    
Title: Director and Execution Head












































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to Second Amendment to Term Loan Agreement for
Healthcare Realty Trust Incorporated]


REGIONS BANK, as the Exiting Lender




By: /s/ Steven W. Mitchell    
Name: Steven W. Mitchell    
Title: Senior Vice President    































































--------------------------------------------------------------------------------





Schedule 2.01


Lenders and Loans


Lender
Outstanding Principal Amount of Loan
Credit Percentage
Wells Fargo Bank, National Association
$22,000,000
14.67%
PNC Bank, National Association
$22,000,000
14.67%
U.S. Bank National Association
$20,000,000
13.33%
Fifth Third Bank
$20,000,000
13.33%
Branch Banking and Trust Company
$20,000,000
13.33%
Bank of Montreal
$15,000,000
10.00%
The Bank of Nova Scotia
$15,000,000
10.00%
First Tennessee Bank, National Association
$10,000,000
6.67%
Pinnacle Bank
$6,000,000
4.00%
Total:
$150,000,000
100%








